245 F.2d 60
FEDERAL TRADE COMMISSION, Appellant,v.William B. RUBIN, President, The Sweets Company of America,Inc., and The Sweets Company of America, Inc., acorporation, Appellees.
No. 312, Docket 24449.
United States Court of Appeals Second Circuit.
Argued May 9, 1957.Decided May 27, 1957.

Earl W. Kinter, Gen. Counsel, Robert B. Dawkins, Asst. Gen. Counsel, John T. Loughlin, Atty., Washington, D.C., for appellant.
Becker, Ross & Stone, New York City, for appellees, Albert A. DeStefano, Jerome Thomases and Jesse Margolin, New York City, of counsel.
Before CHASE, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
Order reversed with directions to grant the application.  Federal Trade Commission v. Tuttle, 2 Cir., 244 F.2d 605; Menzies v. Federal Trade Commission, 4 Cir., 242 F.2d 81, certiorari denied 77 S. Ct. 863; and Federal Trade Commission v. Reed, 7 Cir., 243 F.2d 308.